ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent Ronald A Simonson committed professional misconduct warranting public discipline, namely that on two occasions, he improperly altered certified documents issued by the United States Bankruptcy Court and filed the improperly altered documents with the St. Louis County Recorder’s office; and
WHEREAS, respondent withdraws the answer to the petition, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, unconditionally admits the allegations of the petition summarized above, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and 2 years’ unsupervised probation pursuant to Rule 15, Rules on Lawyers Professional Responsibility and payment of $900 in costs and $25 in disbursements; and
WHEREAS, this court has independent reviewed the record and agrees that the jointly recommended discipline is appropriate,
IT IS HEREBY ORDERED that Ronald D. Simonson is publicly reprimanded and is placed on unsupervised probation for a period of 2 years. Respondent shall pay to the Director $900 in costs and $25 in disbursements, as agreed to in the stipulation.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice